Citation Nr: 1436490	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-26 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to July 1967.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction is now with the Sioux Falls, South Dakota RO.  

In a September 2011 decision, the RO granted service connection for the Veteran's PTSD claim.  However, because the medical evidence shows that he has been diagnosed with other psychiatric disorders, the issue of entitlement to service connection for a psychiatric disorder other than PTSD remains on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.

The issue of entitlement to an initial disability evaluation in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's non-PTSD psychiatric disorder is not related to his military service.

2.  The evidence of record demonstrates that the Veteran's skin disorder is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).   

2.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all notice elements; it was sent prior to initial adjudication of the claims.  An August 2010 letter provided notice for the non-PTSD claim and that claim was later readjudicated in supplemental statements of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and personnel records are associated with the claims file.  The Veteran indicated that he was treated by private physicians for his acquired psychiatric disorder during a September 2010 VA psychiatric examination.  Newly obtained VA records show that the Veteran was seeing a private doctor, Dr. K., for a skin disorder.  These records are not associated with the claims file.  The Board finds that while additional private medical records have not been obtained, VA has accomplished its duties under VCAA and may proceed to a decision in this case without prejudice to the Veteran.  

First, the Board remanded the Veteran's claim in January 2014 in order to obtain additional records, to specifically include records from the two private health care providers for the Veteran's psychiatric disorder, which were discussed by the Veteran during his September 2010 VA examination.  The AOJ sent a notice letter to the Veteran requesting he provide VA with the names of any private health care providers for his acquired psychiatric disorder or his skin disorder.  The letter included a detailed paragraph regarding the Veteran's statements to the September 2010 VA examiner regarding one year of treatment by a private physician in Omaha, Nebraska, as well as treatment from a Dr. M. in 2001.  The Veteran was also provided with blank medical release forms for the purpose of obtaining any missing medical records.  The Veteran did not respond to VA and did not return a signed release for any additional providers.  Additionally, the Veteran's representative submitted a waiver in March 2014, which stated that the Veteran had no additional evidence to submit regarding his appeal.  Thus, the Board finds no error or prejudice to the Veteran in moving forward with this claim without the private medical records.  

Additionally, the Board notes that review of recently obtained VA medical records associated with the file, shows that the Veteran was seen by a private doctor, Dr. K., for a skin disorder.  These private medical records are not associated with the file.  However, review of VA records discussing Dr. K. indicate that the Veteran was being seen by Dr. K. for atypical nevus of the forearm and a plan to remove a forearm lesion.  This is not the same skin disorder of the lower extremities claimed by the Veteran.  Importantly, the Board also notes that the Veteran did not return a signed release for any additional medical providers as instructed by VA.  As above, the Veteran's representative also submitted a waiver in March 2014, which stated that the Veteran had no additional evidence to submit.  Therefore, the Board finds no error or prejudice to the Veteran in moving forward without these records in this claim.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was also afforded VA examinations in August 2010 and September 2010.  The Board finds that these examinations are adequate because the examiner reviewed the claims file, interviewed the Veteran, performed an evaluation, and provided a diagnosis and an opinion with supporting rationale.  Additionally, supplemental opinions were obtained in February 2014, so that the examiners could consider newly obtained medical records as well.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is satisfied that there has been substantial compliance with the prior July 2010 and January 2014 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the July 2010 remand, the Board requested a corrective VCAA letter for the psychiatric disorder claim; that the AOJ request assistance from the Veteran in obtaining records; a psychiatric examination; and a skin examination.  A compliant letter was issued in August 2010 and examinations were provided in September 2010.  Although the examinations were later deemed inadequate, addendum opinions were later obtained in 2014.  In the January 2014 remand, the Board requested that the AOJ request from the Veteran information and release regarding certain medical records and addendum opinions.  Such a letter was sent in February 2014; no response was received.  Addendum opinions were obtained in February 2014.  Accordingly, there has been substantial compliance with prior Board remands.  

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In cases where the Veteran claims a disorder as a result of exposure to an herbicide, such as Agent Orange, service connection may be evaluated on a presumptive basis.  Exposure to an herbicide will be presumed if a veteran had in-country service in Vietnam or in its inland waterways during the period of January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  In such cases, service connection should be granted when the veteran meets these service requirements for presumed herbicide exposure and has one of the diseases delineated in 38 C.F.R. § 3.309(e).   This presumption does not apply for those veterans whose service in Vietnam included only high-altitude flights over the Vietnamese airspace or deep-water naval missions absent any duties on the mainland or the inland waterways.  See VAOPGCPREC 7-93 and 27-97.  

If the veteran's service does not qualify for the presumption of herbicide exposure, the veteran's exposure to an herbicide must be verified.  Additionally, if the veteran fails to qualify for presumptive service connection because his disorder is not one of the delineated disorders listed in 38 C.F.R. § 3.309(e), the veteran may attempt to qualify for this presumptive service connection by submitting evidence that his disorder should be included in the regulation and that it is the type of disorder that is reasonably caused by herbicide exposure.  Finally, if the veteran still does not qualify for presumptive service connection, the claim must then be adjudicated on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Psychiatric Disorder Other than PTSD

The Veteran contends that his acquired psychiatric disorder other than PTSD is related to his military service.  He does not assert continuous symptoms since service discharge.  He claims that he had continual anxiety and stress related to the threat of being fired upon and being at battle stations at all times while going up the Saigon River in Vietnam and thus, his mental condition is related to military service.  The Veteran is separately service connected for PTSD.  Thus, only acquired psychiatric disorders other than PTSD will be addressed in this decision.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran's acquired psychiatric disorder, other than PTSD, did not develop in or as a result of service.

Review of the Veteran's service treatment records (STRs) reveals that the Veteran did not report any psychiatric problems or symptoms while in service.  The Veteran's separation examination noted that clinical examination of the psychiatric system was normal.

The Veteran's VA medical records show a medical history which includes reported symptoms and diagnoses of paranoid schizophrenia, psychosis, and delusional behavior.  These records document the presence of symptoms over the years as early as 1998.

The Veteran was afforded a VA examination in September 2010.  That examiner noted that the Veteran had a history of ongoing delusional and paranoid thinking since September 1982.  It is later noted that, per the Veteran, these symptoms began in September 1992; it appears that the 1982 date was a typo.  The examiner opined that the Veteran had a delusional disorder that was not service connected, but did not provide any rationale in support of this opinion. 

An addendum opinion was obtained in February 2014.  After a review of the Veteran's claims file, that examiner opined that the Veteran's psychiatric disorder, other than PTSD, was less likely than not incurred in or caused by his service.  He stated that the Veteran's psychotic disorder developed many years after military service and noted that his first apparent treatment for such a condition was in 2001.  The examiner further stated that delayed onset PTSD was a well-known problem, however, other mental health disorders were not known to have delayed onset.  The examiner noted that the Veteran's history indicated that a psychotic disorder manifested sometime after 2000.  He opined that in his 40 years of practice as a clinical psychologist, he had never seen such a disorder develop over 30 years after service, nor was he aware of any literature that would support such a delayed onset.  The examiner considered the Veteran's testimony regarding the relation of his disorder to service, but he noted that because the Veteran was delusional, his beliefs about military service causing his mental health problems were fixed and essentially immutable.   

The Board notes that the February 2014 examiner appears to have omitted discussion of the Veteran's 1998 - 2000 medical records referencing psychiatric treatment/symptoms in his opinion.  However, the Board nevertheless finds this opinion probative.  The Veteran has stated that his symptoms began in 1992.  This date would still place the onset of the Veteran's acquired psychiatric disorder, other than PTSD, 25 years after service.  While not the 30 plus years stated by the February 2014 examiner, the Board finds that the examiner's rationale regarding delayed onset of non-PTSD psychiatric disorders remains adequate in this case.  Unlike PTSD, the examiner had not seen a psychotic disorder develop after such a delayed time period nor was he aware of any literature that would support a relationship between an event and the delayed onset of psychosis.  Upon a review of the addendum report, it is clear that other than this one issue, the examiner conducted a thorough review of the evidence of record.  

The Veteran has claimed that his acquired psychiatric disorder is the result of the stress he was under while serving in Vietnam.  Here, the Veteran is competent to testify as to the symptoms and onset of his psychiatric disorder, but is not competent to provide an etiology opinion regarding his psychiatric disorder as that is a complicated psychiatric issue that is not capable of lay observation and requires technical or medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Board finds that the Veteran's February 2014 VA examination is more probative in determining the etiology of his acquired psychiatric disorder in that a medical health care provider, with medical training and expertise, provided a medical opinion supported by rationale and medical literature.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a psychiatric disorder other than PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disorder of the Lower Extremities

Presuming without deciding that the Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange, service connection is not warranted.  The Veteran has been diagnosed with the following skin conditions as noted in his February 2014 VA examination:  macules, lentigo, cherry hemagiomasm, skin tag, and benign compound nevus.  None of these conditions are listed as one of disorders that are provided presumptive service connection associated with herbicide agents.  See 38 C.F.R. § 3.309(e).  As such, the Board finds that the Veteran's skin disorder does not meet the requirements for presumptive service connection based on herbicide exposure.

However, direct service connection based on herbicide exposure may be granted where the veteran's exposure to an herbicide has been presumed or proven and there is a competent medical opinion relating the disorder to service, to include exposure to Agent Orange.  The Veteran does not assert continuous symptoms since discharge.  In this case, review of the claims file shows that the competent evidence of record indicates that any skin disorder is not related to service or Agent Orange.  As such, the Board finds that service connection for the Veteran's skin disorder is also not warranted on a direct basis.  

Review of the Veteran's STRs show no complaints, diagnosis, or treatment of skin disorders while in service.  The Veteran's VA medical records indicate diagnosis and treatment of skin disorders after his period of service, to include hyperpigmentation, hyperkeratosis, itchy rash, and healed, old scars.  Of note, in July 2005, the Veteran is specifically noted to be experiencing venous insufficiency with associated hyperpigmentation.  The Veteran was also seen for an Agent Orange evaluation in April 2008.

The Veteran submitted a statement from his private physician, Dr. D.S.J., dated July 2008 in support of his claim.  In that statement, Dr. D.S.J. recommended that the Veteran's skin claim be left open relative to potential skin damages, secondary to Agent Orange exposure.  She noted the presence of chronic skin changes to his lower extremities and stated "I do not express any degree of medical certainty that the patient has had direct...skin damage from agent orange exposure but I cannot say that there is not a correlation either.  I suggest that his claim be reviewed from time to time relative to this exposure.  It would be my recommendation that he...see a dermatologist."

The Veteran was then afforded a VA examination in August 2010.  After a review of the Veteran's medical records and an examination, the examiner diagnosed brown macules/lentigo.  The examiner noted that there had been no findings of cancer in 2009 and 2010.  The examiner opined that the Veteran's skin was light and fair in color, which was well cited in the literature to be a contributing factor in pigment changes from sun exposure.  With regard to Agent Orange, she noted that there was no test to determine if Agent Orange exists in the body after exposure and that there was no association cited in the literature or by VA which would link macules/lentigo to Agent Orange.  She also reported that the Veteran's April 2008 Agent Orange examination had noted that the macules appeared as old scars.  She then found that the Veteran's private doctor had not been able to definitively state that the Veteran's skin disorders were related to herbicides.  Based on those factors, the examiner opined that the Veteran's skin disorder was not caused by or a result of military service and/or Agent Orange.

A supplemental medical opinion was obtained in February 2014, per the Board's January 2014 remand.  The examiner re-reviewed the medical evidence of record and opined that the Veteran's skin disorders were less likely than not incurred in or caused by service.  As rationale, the examiner noted that the Veteran's service treatment records were negative for any skin conditions, that his skin changes were very common in the general population, and that his skin tone was light and fair in color, which was a contributing factor to pigment changes.

While the Veteran's private doctor, Dr. D.S.J., submitted a statement opining that the she could not say that the Veteran's skin disorder was not related to Agent Orange, she also stated that she could not opine to a degree of medical certainty that the disorder was related to herbicide exposure.  The Board finds that this statement is speculative and thus, is of little evidentiary weight.  The Board finds the August 2010 and February 2014 examiner's opinions more probative in that the examiner included a thorough discussion of the Veteran's medical records in her report, as well as an opinion supported by adequate rationale.  

The Veteran has claimed that he noticed skin changes in the 1990s, when he states he began developing dark spots on his legs.  He has testified that he believes this condition is the result of his exposure to Agent Orange while in Vietnam.  In this case, the Veteran is competent to report the symptoms he experienced as a result of his skin disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  But he is not competent to provide an opinion that such skin symptoms are related to Agent Orange exposure, as this is a complicated dermatological issue requiring specialized technical and/or medical knowledge.  Additionally, due to the complexity of diagnosing skin disorders and determining their etiology, the Board finds the VA opinions are more probative in determining the etiology of his skin disorder.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a skin disorder, to include as secondary to exposure to Agent Orange.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, other than PTSD, is denied.

Service connection for a skin disorder is denied.


REMAND

In September 2011, the Appeals Management Center issued a rating decision that granted the Veteran's claim for PTSD with an evaluation of 10 percent.  In March 2012, the Veteran's representative submitted a statement disagreeing with the percentage assigned in the September 2011 rating decision.  However, a Statement of the Case (SOC) has not been issued.  Under these circumstances, a remand is necessary for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this remaining matter is REMANDED for the following action:

Take appropriate steps to issue and furnish to the Veteran an SOC that addresses the claim of entitlement to an initial evaluation in excess of 10 percent for PTSD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto.  The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


